IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-60017
                          Conference Calendar



JAMES LEE TOLBERT, JR.,

                                           Plaintiff-Appellant,


versus

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:94CV289-D-D
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant James Tolbert, Jr., did not file a notice of

appeal after the district court denied his motion for

reconsideration, which was timely as a Fed. R. Civ. P. 59(e)

motion.    Therefore, this court cannot consider the motion or the

attached documents in adjudicating this appeal.    Fed. R. App. P.

4(a)(4).   Based on the record then before it, the district court

did not abuse its discretion by dismissing Tolbert’s civil rights

action without prejudice, for failing to exhaust his



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
administrative remedies and for failing to comply with an order

to provide a status report within 150 days.   See Pedraza v. Ryan,

18 F.3d 288 (5th Cir. 1990).

     AFFIRMED.